Citation Nr: 1434542	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  13-06 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

3.  Entitlement to an initial compensable rating for a left hip disability.

4.  Entitlement to an initial rating in excess of 10 percent for a back disability.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1969.

This matter is on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the appeal is currently with the RO in Los Angeles, California.    

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

A claim of entitlement to service connection for an acquired psychiatric disorder was raised by the Veteran in a May 2014 letter.  This issue has not yet been adjudicated and is referred to the RO for the appropriate action.  

In another May 2014 letter, the Veteran submitted a claim for entitlement to TDIU.  However, as a claim for TDIU is incorporated into all increased rating claims when raised by the record, this issue is incorporated into the current appeal.   See Rice v. Shinseki, 22 Vet. App. 447 (2009);

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In his March 2013 substantive appeal, the Veteran stated that he wished to appear before a Veteran's Law Judge at the RO. Accordingly, he should be scheduled for a hearing before the Board at the appropriate RO facility in either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses in the order that the request was received.  38 C.F.R. § 20.200(e). Notice of the hearing should be mailed to her known address of record and to her representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


